﻿
I should like first of all to offer you. Sir, my warm congratulations on taking up the presidency of the General assembly and to express my deep thanks to the outgoing President, Mr. Dante Caputo, for his work. I should like also to express our esteem and appreciation for the excellent work of the Secretary-General - whose thoughtful and informative report we have read with great interest - in conducting the affairs and promoting the goals of the United Nations.
When we gathered at the United Nations this time last year we all spoke with hope of the dawning of a new, more peaceful epoch in international affairs. Political developments of momentous significance in the intervening 12 months have confirmed our hopes of a new era. At the same time, we have become aware of the many challenges raised by this era, which must be met effectively before our positive expectations and aspirations can be fully realized.
Relations between the two major super-Powers - the bellwether for a general amelioration of the international political climate - have continued to improve at a quickening pace, surpassing our expectations. The momentous importance of the shift from confrontation to co-operation between the United States and the Soviet Union can hardly be overestimated. As a result of the opportunity for dialogue on an expanded agenda created by this new positive climate, there is today a marked overall improvement in East-West relations. A long list of disarmament accords, which a few years ago seemed unattainable, have been concluded, while the prospects for the ongoing East-West talks on conventional force reductions, chemical weapons and strategic offensive weapons have been greatly enhanced, particularly following this month's successful meeting in Wyoming between Mr. Eduard Shevardnadze and Mr . James Baker.
We are encouraged by the proposal made by President George Bush at the General Assembly for cuts of at least 80 per cent in the super-Power chemical-weapons arsenals, with the aim of a total ban on such weapons within 10 years of the signing of a multilateral chemical-weapons treaty, and by the very positive response of the Soviet Union.
Reflecting the shift from confrontation to co-operation in super-Power relations, a number of conflicts at diverse points on the globe are now on the path to peaceful resolution.
Namibia is now firmly launched on the road to independence. The personal involvement of the Secretary-General has contributed decisively to the Namibia independence process, which represents a key success for the United Nations.
We also welcome the continued progress towards the resolution of the dispute in Western Sahara, on the basis of the peace plan presented by the United Nations and the Organization of African Unity (OAU) just over one year ago.
In Central America, we applaud the stepping up of efforts by the Presidents of Costa Rica, El Salvador, Guatemala, Honduras and Nicaragua for the implementation of the Esquipulas II Agreement. We strongly support the help being provided by the United Nations towards the consolidation of democracy and an end to foreign interference in the region.
The optimism generated by these positive developments, however, is tempered by the conflicts and problems that continue to afflict other parts of the world.
In Afghanistan, despite the 1988 Geneva Accords, the civil war continues unabated, causing immense bloodshed and hardship among the people of that country. It is time that outside interference was converted into genuine interest in bringing peace and reconciliation to Afghanistan. The Afghan people need tools with which to reconstruct their country, not weapons with which to continue destroying it.
We also regret the stalemate in the Paris Conference on Cambodia. The unilateral withdrawal of the Vietnamese forces has opened the way to a peaceful settlement. We urge all the parties concerned not to use the impasse in the peace negotiations as an opportunity to launch a new round of fighting, which would inflict fresh bloodshed and suffering on the Cambodian people.
The implementation of Security Council resolution 598 (1987)  on the conflict between Iran and Iraq in large measure still eludes us, although the cease-fire agreed upon in 1988 remains in place and the loss of human lives has ended, lasting peace in the region depends on full agreement on the interpretation of Security Council resolution 598 (1987) aid on its implementation.
In the Middle East, the interrelated problems of Palestine and the Lebanon are of particular concern to Cyprus, in that their resolution is vital to peace in the region. We support the launching of an Israeli-Palestinian dialogue, and regret strongly the deteriorating situation in the occupied territories, where the Israeli authorities continue to react to the intifadah with killings,  and detentions on an increasingly large scale. We stress the need for effective negotiations based on Security Council resolutions 242 (1967) and 338 (1973), taking fully into account the legitimate right of the Palestinian people to live in peace in their own homeland.
We congratulate President Arafat on the statesmanship displayed in the historic decisions for a just aid comprehensive settlement of the Palestinian problem which would both recognize the national rights of the Palestinian people and guarantee the security of all States in the region. The people of Israel — themselves victims of centuries of persecution - must recognize the futility of a policy that denies the aspiration of an entire people to live in their own homeland in peace and dignity.
We are appalled by the tragedy of Lebanon and the enormous suffering of its people. We welcome the return to peace and the halt of Lebanon's disintegration, as a result of the efforts of the Arab League and of the Tripartite Committee on Lebanon. Cyprus has provided all possible humanitarian assistance to the large numbers of Lebanese fleeing the country in recent months. We hope that all the parties in Lebanon will realize the futility of war and will join forces in reconstituting their country.
In South Africa, the racist system of apartheid has run its course - condemned by the international community not only as unjust but also as anachronistic. We cautiously welcome certain trends towards the dismantling of apartheid following the recent elections in South Africa, and hope for the speedy release of all political prisoners, the lifting of restrictions on political activity, and the restoration of freedom of speech aid movement. We should like to join the Secretary-General, however, in warning that a partial easing of the abhorrent system of apartheid will not solve the problem of South Africa, either in the eyes of the world or in the eyes of its people. Justice will be done fully only when apartheid is dismantled fully. The gravity of a problem must be measured not only in terms of the size of the territory or the number of people affected but also in terms of the principles involved. The Cyprus problem, viewed from the standpoint of principle, is an enormous moral problem, a clear case of breach of the accepted norms of international behaviour and of grave violations of the United Nations Charter, the Organization's resolutions on Cyprus and the rule of law.
Cyprus has been subjected to invasion and occupation, forced displacement of one third of its population and massive colonization by citizens of the invading country: Turkey. There are 1,619 people who are still missing and all efforts to trace them have met with Turkish uncooperativeness. In recalling these facts, I do not intend to exchange recriminations with our powerful neighbour, Turkey? it is simply a matter of putting the Cyprus problem in perspective.
Motivated by a sincere desire to put an end to the suffering of the people of Cyprus - Greek and Turkish - I expressed, soon after my election, my readiness to meet with Prime Minister Ozal of Turkey or with the President, General Evren, since certain aspects of the Cyprus problem, such as the presence of Turkish occupation troops and settlers, can be resolved only by Ankara, unfortunately Turkey has so far not accepted my proposal.
At the same time we were happy to begin substantive talks with the Turkish Cypriot leader, Mr. Rauf Denktash, on the basis of a procedure proposed by the United Nations Secretary-General, Mr. Perez de Cuellar. More than 80 hours of talks with Mr. Denktash in the presence of the Secretary-General's Representative and three joint meetings in New York with the Secretary-General himself culminated, last Jute, in a set of ideas that Mr. Perez de Cuellar presented to the two sides as food for thought in further negotiations. In presenting those ideas the Secretary-General was acting fully within the mandate conferred upon him by the Security Council.
Mr. Denktash's reaction was to reject the agreed negotiating procedure aid to challenge the mandated role of the Secretary-General. Mr. Denktash's position, also reflected in a resolution he secured from the so-called Turkish Cypriot Assembly, which was rejected by Turkish Cypriot opposition leaders, who we believe represent the majority opinion within their community, sets the withdrawal of the Secretary-General's ideas as a precondition for the resumption of talks.
It is characteristic that the Minister of Foreign Affairs of Turkey in his address yesterday referred to this resolution, but he failed to inform the Assembly that it demanded the withdrawal of the Secretary-General's ideas and that it laid down all sorts of pre-conditions.
Mr. Denktash, through this resolution, also in effect rejects the 1977 high-level agreements reached by him aid Presidents Makarios and Ryprianou, which have been accepted by both sides as the basis for the current negotiations. Whereas those agreements provide for a unified federated Cyprus, Mr. Denktash is now demanding a separate state as a pre-condition for further dialogue. Whereas the high-level agreements support the human rights and fundamental freedoms of all the citizens of the Republic, Mr. Denktash envisages an apartheid regime in Cyprus with the complete segregation of Greek and Turkish Cypriots in two separate enclaves.
Coupled with the further hardening of the Turkish attitude in the talks, there have been threats aid attempts to settle Muslims from Bulgaria in the occupied area of Cyprus. Those developments are aimed at creating new fait accompli that would seriously undermine the efforts to resolve the Cyprus problem. They also raise serious questions as to whether the objective of the Turkish side, rather than a just and viable solution to the Cyprus problem, may not in fact be the legitimisation of the present division and occupation of nearly 40 per cent of Cyprus. Yesterday the Foreign Minister of Turkey called this occupied territory "Turkish Cypriot". This is indicative of Turkey's thinking. This territory is Cypriot territory. It belongs to all Cypriots, especially those who had lived there in ancestral homes for generations before they were expelled by the brute force of Turkey's military might.
The Foreign Minister of Turkey also alluded to the Republic's purchases of arms. What does Turkey expect us to do? Should we sit idle while they amass 35,000 troops, 300 modern tanks and other sophisticated equipment? We acquired defensive equipment including 16 tanks, for 10,000 to 12,000 young conscripts. Time and again we offered, in fact demanded, the demilitarisation of Cyprus.
I challenge the Turkish Government; let is demilitarise Cyprus. Withdraw your 35,000 troops and we shall at the same time disband our forces and dispose of all our arms. Moreover, I reiterate the offer I made last year before the Assembly to use the funds released thereby for the development of Cyprus, especially for the Turkish-Cypriot community which has fallen behind.
We stress that we do not, cannot and will not accept the status quo as a solution to the Cyprus problem. A situation in which human rights are violated, communities are forcibly segregated on ethnic and religious lines, and territory occupied by a foreign Power is neither just nor a guarantee against future conflicts. Nor can the status quo be accepted as a solution to the Cyprus problem by the international community, for all nations are acutely conscious of the destabilizing potential of legitimising the invasion and occupation of the territory of one sovereign State by the armies of another. It is particularly regrettable that the Turkish side is taking such a negative position at a time of progress in resolving regional problems world-wide, after a year of hard work in the negotiations which, with the assistance of the Secretary-General and his representatives, demonstrated that a solution to the Cyprus problem is feasible.
The outlines of such a solution are clear. Cyprus would be federally organized and each community would have one region under its administration. The human rights of all citizens and the cultural identity aid economic well-being of both communities would be safeguarded. We have proposed that the Republic of Cyprus should be demilitarised and this, together with the federal provisions, leaves no room for anxiety on the part of the Turkish Cypriots regarding their security. The Republic as a whole, however, should also be secure. This means that there is no room in the Cyprus we are working to build for the presence of foreign troops or for unilateral rights of intervention by Turkey. A solution to the Cyprus problem is possible. Now more than ever we count on our friends in the international community not to allow impediments to be placed in its way.
lb sum up, we can say that the new climate of confidence between the two super-Powers has effectively reversed the post-war trend towards regional conflicts and proxy wars. It has imposed significant restraints on the outbreak of new hostilities and transferred many disputes from the battlefield to the negotiating table. We are, however, still looking forward to the day when confidence between the super—Powers will have become great enough to give the various peace efforts under way the last decisive push towards their successful completion.
The United Nations has an invaluable role to play in fulfilling the arduous task of settling problems and bringing peace to war-torn areas of the globe. We are gratified to note that as a result of the recent progress towards the resolution of conflicts four new peace-keeping operations have been launched in the last three years and an additional three are currently being actively considered. We strongly support the Secretary-General's recommendations for the strengthening of the role of the united Nations in order to boost compliance with the Organization's decisions and make the united Nations an effective agent for the prevention, and not just the termination, of conflicts. The States members of the Non-Aligned Movement, which include Cyprus and which form the backbone of the United Nations, can make a valuable contribution to the efforts to defuse conflicts aid strengthen the role of the Organization. Our public and private deliberations at last month's Ninth Conference of Heads of State or Government of Non-Aligned Countries in Belgrade, stressed the need for a constructive dialogue between the developed and the developing countries and explored ways of resolving global political problems, as well as economic aid social problems. Hence we welcome the increasing concern and involvement of the United Nations in problems of economic development a d in a number of global social issues with important political and economic implications.
Our gains in the political field could be seriously undermined by existing economic inequalities and imbalances. Despite an improvement in world output and international trade during the past 12 months, the economic situation of the developing countries has continued to deteriorate. In many developing countries economic growth is stifled by the debt burden; the overall debt of the developing countries at the end of 1988 was estimated at 31,240 billion, and debt servicing at a massive $171 billion. The result is a net transfer of resources from the developing to the developed nations. According to last month's World Bank annual report, the transfer of resources from developing countries to all lenders in 1988 rose to about $50 billion, from $38 billion in the previous year.
While we welcome the fact that several debt-relief initiatives have been put forward recently, we would like to stress that the third-world debt problem is largely the result of low commodity prices and adverse movements in terms of trade, exacerbated by high interest rates. Thus the debt problem can never be definitively resolved unless these issues are addressed. We believe there is an urgent need for a political dialogue on economic problems„ The special session of the General assembly on economic issues next spring could provide an effective forum for such a dialogue. We also welcome efforts to revive the Economic and Social Council as a means of promoting the role of the United Nations in tackling economic and social issues. However, we would also like to emphasize the need for direct talks between the developed and the developing nations on these issues.
We face today a set of problems that fall outside the strictly political and economic spheres but nevertheless significantly impinge upon them. These problems are, in varying degrees, common to all nations. Their elimination therefore requires concerted international action. The United Nations has a key role to play in generating and co-ordinating such action.
One such problem is that of illicit drug abuse. Cyprus applauds efforts to combat illegal drug trafficking and is doing its best to contribute to the suppression of the drug trade. However, we stress the need to tackle the drug problem, which has grown to such proportions as to threaten the entire social fabric of some countries, not only by trying to stop the supply but also by trying to eliminate the demand.
Not only economic rules but also common sense tell us that demand generates supply, and that under such circumstances attempting to suppress the supply merely drives up profits from production and distribution. We must find ways of reducing - even eliminating - these profits, bearing in mind at all times that drug addiction is an illness and not a crime. Meanwhile, we must continue efforts to expose and thus short-circuit the mechanisms of laundering drug profits through banks and other channels.
The scourge of terrorism is sometimes a derivative of the drug trade. We stress the need for the sharing of information and the results of research for the detection of explosives or other tools of the terrorists' trade, and support Security Council resolution 638 (1989) condemning hostage-taking and calling for the release of all hostages.
All our other achievements in the political, economic or social spheres will have been in vain unless we succeed in tackling the smouldering ecological crisis faced by our planet. There is only one Earth, and it is humankind's one and only home. There is a vital need to link economic with ecological management, to link considerations of profit and production with environmental considerations.
We welcome the proposal made by Prime Minister Rajiv Gandhi at the Non-Aligned Conference in Belgrade for the establishment of a "Planet Protection Fund" and we recommend that this proposal be taken up here in the Assembly for further consideration and action. As early as 1972, the United Nations noted emerging environmental problems at the Conference on the Human Environment. The Organization can contribute significantly towards the elaboration of an integrated environmental policy to tackle problems such as the disposal of toxic or hazardous wastes, the depletion of the ozone layer, or desertification. We commend the ongoing United Nations Environment Programme - World Meteorological Organization study of climate change and its environmental and economic repercussions and the special United Nations study on key environmental issues, including the link between environment and development.
We are witnessing today, just as we did at the time when the United Nations was created out of the ashes of the Second World War, a rebirth of hope. Hope in humankind's better nature, in the triumph of peace over war, co-operation over conflict, human rights over oppression, and reason over barbarism. The United Nations embodies these ideals and represents our best chance of working together as a world community, on the basis of common principles and interests, to achieve them.  In the year to come let us resolutely strive to end conflicts, let us reinforce our understanding of the common nature of many of our problems, and let us take action to extend respect for international law and consolidate a global ethical order. In concluding, I should like to leave members with the thought that the price of failing in these goals is one which none of us can afford to pay, while success cannot but benefit us all.
